Title: To James Madison from William Jarvis, 9 October 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 9 October 1805, Lisbon. “I have only time to inform you that a Courier arrived here the last night from Paris in 10 days, to Genl. Junot, & proceeded to the Caldres where the General now is. It is confidently reported that he said that the 26th. Ultimo war was declared on the part of France against Austria, but this will not be Known to a certainty for two or three days, altho: such an event appears very probable.”
          Adds in a postscript: “Inclosed is a letter from Mr Pinckney one from Mr Terry & one from Mr Montgomery.”
          Adds in a second postscript on verso, dated 10 Oct.: “This Vessel being stopped by contrary winds affords me the opportunity of informing you that General Junot met the Courier on the road to Town & has informed several persons of War being declared, also that he is to return to France in a few days.”
        